Citation Nr: 1414829	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  12-22 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, to include left ulnar neuropathy.

2.  Entitlement to an effective date earlier than June 17, 2010, for the grant of service connection for bilateral hearing loss disability.

3.  Entitlement to an effective date earlier than June 17, 2010, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active marine service from May 1957 to May 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

In November 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for 60 days to allow for the Veteran to submit additional evidence.  No additional evidence has been received by the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).

The decision below addresses the two effective date claims.  The service connection claim is addressed in the remand following the decision.



FINDING OF FACT

The Veteran's initial claims of entitlement to service connection for bilateral hearing loss disability and tinnitus were received on June 17, 2010, more than one year following his discharge from service. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 17, 2010, for the grant of service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 

2.  The criteria for an effective date earlier than June 17, 2010, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.400 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was provided all required notice for the bilateral hearing loss disability and tinnitus claims in a letter mailed in October 2010, prior to the initial adjudication of the claims.  

The record also reflects that all pertinent available evidence has been obtained as to these two claims.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  The claims turn on when VA received a claim; thus, any additional medical records are not relevant to these issues.  The Veteran was afforded a hearing before the Board.  As the record contains sufficient evidence on which to decide these two claims, further development is not warranted and VA has complied with its duty to assist the Veteran for these claims.

Accordingly, the Board will address the merits of these two claims.

II.  Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Legal Criteria

The effective date of an award of disability compensation based on an original claim for service connection will be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2013). 

An original claim is an initial formal application on a form prescribed by the Secretary.  38 C.F.R. § 3.160(b) (2013).  See also 38 C.F.R. § 3.151 (2013).  The date of receipt means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).

IV.  Analysis

The Veteran submitted an original application for benefits and a statement with supporting medical evidence, the earliest of which is date stamped by the RO on June 17, 2010.  The application included claims for service connection for bilateral hearing loss disability and tinnitus.  In a May 2011 rating decision, the RO granted service connection for bilateral hearing loss disability and tinnitus.  The RO assigned an effective date of June 17, 2010 for both awards-the date the claim was date stamped and received in their office.

The Veteran asserts that the effective date for the grant of service connection for the two disabilities should be earlier than June 17, 2010.  His sole contention is that the claims were filed on April 6, 2010; thus, that date should be the date of receipt of the claims and the resulting effective date for both disabilities.  At his Board hearing, the Veteran noted that the documents in question are actually dated April 6, 2010.  He also recalled that his representative faxed the claims on that date while he witnessed the documents go through.  The Veteran observed a confirmation sheet from the fax machine after the faxing process was complete.

The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  Id. 

Applying the presumption of regularity to the Veteran's case, if the Veteran's claims were actually received by VA prior to June 17, 2010, the documents would have been date stamped and they would have been placed in his claims file.  VA's Adjudication Procedure Manual currently states that "[e]ach document [VA] receives in any of its facilities or locations where it has a presence must be stamped with the date of receipt."  M21-1MR, Part III.ii.1.C.10.a (2013).  See also Veterans Benefits Administration (VBA) Letter 20-09-10 (Mar. 19, 2009) (VBA Policy to Maintain Accountability of Official Date Stamps).

Clear evidence sufficient to rebut the presumption of regularity has not been presented.  The Veteran's assertion that the claim documents were submitted on April 6, 2010, is not sufficient to constitute clear evidence to rebut the presumption.  The Court has held that an appellant's statement of "non-receipt," standing alone, is not the type of clear evidence to the contrary sufficient to rebut the presumption of regularity.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Similarly, a statement of "filed claim," without more evidence, is not sufficient to constitute clear evidence.

The Veteran submitted a June 2012 newspaper article that addresses the VA benefits system.  The article discusses the claims backlog and indicates that not all claims are accurately processed.  However, the article pertains to a time period several years after the Veteran's claims were filed, does not reference the Los Angeles RO and does not suggest any problems with that RO's document-receipt or date stamp system.  Thus, this article is not the type of clear evidence required to rebut the presumption of regularity.  Cf. 38 C.F.R. § 3.1(r) (allowing for exceptions to the date of receipt of claim rule when a VBA office experiences natural or man-made interference resulting in extended delays in receipt of claims, information or evidence from claimants).

In consideration of the evidence of record, the Board finds that the Veteran's claims of entitlement to service connection for bilateral hearing loss disability and tinnitus were received on June 17, 2010, which was more than one year after his separation from service.  Thus, that date is the earliest possible effective date in this circumstance and an earlier effective date is not warranted for the grant of service connection for the two disabilities.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Although the Veteran may sincerely believe that he submitted a claim at an earlier date, the preponderance of the evidence is against such a finding based on the evidence discussed above.  Consequently, there is no reasonable doubt to resolve in his favor, and the two claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Entitlement to an effective date earlier than June 17, 2010, for the grant of service connection for bilateral hearing loss disability is denied. 

Entitlement to an effective date earlier than June 17, 2010, for the grant of service connection for tinnitus is denied. 



REMAND

The Veteran contends that service connection is warranted for residuals of a head injury, specifically for left ulnar neuropathy, because he experienced an injury of his head when a heavy weight fell on him during a training mission in service.  A VA examination has not yet been afforded to the Veteran in this case.  Given that there is some evidence of an in-service head injury, a current diagnosis of left ulnar neuropathy, and at least an indication that the two are linked, the Board finds it necessary to remand this claim to afford for the Veteran a VA examination to determine the nature and etiology of the claimed disability.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

At his hearing, the Veteran indicated that he receives regular treatment at the VA Medical Center (VAMC) in Loma Linda, California.  As records have not yet been obtained from this facility, the records should be obtained on remand.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center in Washington, D.C., for the following actions:

1.  The RO or the AMC should obtain the Veteran's treatment records from the Loma Linda VAMC.

2.  Thereafter, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed left ulnar neuropathy as a residual of a head injury.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner.  The examiner should express an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran has left ulnar neuropathy, or other residual of a head injury, that had its onset during service or is otherwise related to service.  Consideration should be given to the Veteran's statements regarding a heavy weight falling on his head during service.  The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the record is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified by VA, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It also must be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


